EXHIBIT 12.1 FEDEX CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) (IN MILLIONS, EXCEPT RATIOS) Nine Months Ended February28, February29, Year Ended May 31, 2012 (1) Earnings: Income before income taxes $ ) Add back: Interest expense, net of capitalized interest 82 52 Amortization of debt issuance costs 8 6 8 5 4 5 5 Portion of rent expense representative of interest factor Earnings as adjusted $ Fixed Charges: Interest expense, net of capitalized interest $ 82 $ 52 Capitalized interest 30 31 42 37 29 45 85 Amortization of debt issuance costs 8 6 8 5 4 5 5 Portion of rent expense representative of interest factor $ Ratio of Earnings to Fixed Charges — Earnings for 2012 were inadequate to cover fixed charges. Additional earnings of $529million would have been necessary to bring the ratio for this period to 1.0.
